

	

		III

		109th CONGRESS

		1st Session

		S. RES. 223

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 28, 2005

			Mr. Chambliss (for

			 himself, Mr. Nelson of Nebraska,

			 Ms. Collins, Mr. Vitter, Mr.

			 Martinez, Mr. Thune,

			 Mr. Johnson, and

			 Mr. Allen) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Supporting the goals and ideals of

		  National Life Insurance Awareness Month.

	

	

		Whereas

			 life insurance is an essential part of a sound financial plan;

		Whereas

			 life insurance provides financial security for families in the event of a

			 premature death by helping surviving family members meet immediate and

			 longer-term financial obligations and objectives;

		Whereas

			 nearly 50,000,000 Americans say they lack the life insurance coverage needed to

			 ensure a secure financial future for their loved ones;

		Whereas

			 recent studies have found that when a premature death occurs, insufficient life

			 insurance coverage on the part of the insured results in

			 3/4 of surviving family members having to take measures

			 such as working additional jobs or longer hours, borrowing money, withdrawing

			 money from savings and investment accounts, and, in too many cases, moving to

			 smaller, less expensive housing;

		Whereas

			 individuals, families, and businesses can benefit greatly from professional

			 insurance and financial planning advice, including the assessment of their life

			 insurance needs; and

		Whereas

			 the Life and Health Insurance Foundation for Education (LIFE), the National

			 Association of Insurance and Financial Advisors (NAIFA), and a coalition

			 representing hundreds of leading life insurance companies and organizations

			 have designated September 2005 as National Life Insurance Awareness

			 Month, the goal of which is to make consumers more aware of their life

			 insurance needs, seek professional advice, and take the actions necessary to

			 achieve the financial security of their loved ones: Now, therefore, be

			 it

		

	

		That the Senate—

			(1)supports the goals and ideals of

			 National Life Insurance Awareness Month; and

			(2)calls on the Federal Government, States,

			 localities, schools, nonprofit organizations, businesses, other entities, and

			 the people of the United States to observe the month with appropriate programs

			 and activities.

			

